



Exhibit 10.2


















OWENS & MINOR, INC.
DIRECTORS’ DEFERRED COMPENSATION PLAN
















































As Amended and Restated
Effective May 10, 2019























--------------------------------------------------------------------------------





















TABLE OF CONTENTS




INTRODUCTION
1


ARTICLE I DEFINITIONS
1


ARTICLE II ADMINISTRATION
4


ARTICLE III DEFERRED FEE PROGRAM
5


ARTICLE IV SHAREHOLDER RIGHTS
10


ARTICLE V ADJUSTMENT UPON CHANGE IN COMMON STOCK
10


ARTICLE VI COMPLIANCE WITH LAW, ETC.
10


ARTICLE VIII AMENDMENT AND TERMINATION
11


ARTICLE IX DURATION OF PLAN
11










--------------------------------------------------------------------------------






INTRODUCTION
The Owens & Minor Directors’ Deferred Compensation Plan (the Plan) was effective
as of January 1, 2005. The Plan was an amendment and restatement of the Deferred
Fee Program that was part of the Owens & Minor, Inc. 2003 Directors’
Compensation Plan (the 2003 Plan). Except with respect to the Deferred Fee
Program, the 2003 Plan remains effective in accordance with its terms and is not
affected by the adoption of the Plan.
The Plan governs both a Participant’s Grandfather Account, i.e., the portion of
a Participant’s Account that was credited on or before, December 31, 2004 (as
adjusted for investment earnings and losses after 2004) and the Participant’s
Current Account, i.e., the portion of a Participant’s Account that was credited
on and after January 1, 2005 (as adjusted for investment earnings and losses).
Effective May 9, 2019 the Plan is amended and restated as set forth herein. The
Plan must be administered and interpreted so that (i) the Grandfather Accounts
remain exempt from Section 409A of the Code and (ii) the requirements of Section
409A of the Code are satisfied with respect to the Current Accounts.
The Plan is intended to assist the Company in promoting a greater identity of
interest between Participants and the Company and its shareholders. The Plan is
also intended to assist the Company in attracting and retaining non-employee
Directors by affording them an opportunity to share in the future success of the
Company.
ARTICLE I
DEFINITIONS
1.01.
Account

Account means an unfunded deferred compensation account established by the
Company pursuant to the Plan, consisting of one or more Subaccounts. A
Participant’s Account also shall be divided, if appropriate, into a Grandfather
Account and a Current Account.
1.02.
Allocation Date

Allocation Date means any date on which an amount representing all or a part of
a Participant’s Compensation is to be credited to his or her Account pursuant to
an effective deferral election. The Allocation Date for the Retainer Fee shall
be the date the Retainer Fee was payable (but for the deferral election) and for
Meeting Fees shall be the date the meeting is held.
1.03.
Beneficiary

Beneficiary means any person or entity designated as such in a current Election
Form. If there is no valid designation or if no designated Beneficiary survives
the Participant, then the Beneficiary is the Participant’s surviving spouse,
i.e., the person to whom the Participant is legally married on the date of the
Participant’s death or, if there is no surviving spouse, the Participant’s
estate.


1

--------------------------------------------------------------------------------





1.04.
Board

Board means the Board of Directors of the Company.
1.05.
Code

Code means the Internal Revenue Code of 1986, and any amendments thereto.
1.06.
Committee

Committee means the Governance and Nominating Committee of the Board.
1.07.
Common Stock

Common Stock means the Common Stock of the Company.
1.08.
Common Stock Account

Common Stock Account means the Subaccount whose value shall be based on the
value of units representing shares of Common Stock and dividend equivalents.
1.09.
Company

Company means Owens & Minor, Inc.
1.10.
Compensation

Compensation means the sum of the Retainer Fee and the Meeting Fees payable by
the Company to each Participant, including any additional amount paid to a
chairman of a committee for additional services.
1.11.
Current Account

Current Account means the portion of the Account reflecting the deferral of
Compensation that otherwise was payable after 2004.
1.12.
Deferred Amount

Deferred Amount means the amount (determined as a percentage of the Retainer Fee
and the Meeting Fees) subject to a current deferral election.
1.13.
Election Date

Election Date means the date established by the Committee by which a Participant
must submit a valid Election Form to the Secretary. Except as provided in the
following sentence, the Election Date shall not be later than December 31
preceding the calendar year in which Compensation is earned. In the year that an
individual is first elected or appointed to the Board, the Election Date shall
be the thirtieth day after the date of such election or appointment if the


2

--------------------------------------------------------------------------------





individual was not previously eligible to participate in a nonqualified deferred
compensation plan that was maintained by the Company and that provided a benefit
based on an individual account balance.
1.14.
Election Form

Election Form means a valid deferral election form (in the form approved by the
Committee) properly completed and signed and that specifies the Deferred Amount
and the time at which, and the form in which, the Deferred Amount will be
distributed.
1.15.
Exchange Act

Exchange Act means the Securities Exchange Act of 1934, as amended.
1.16.
Extraordinary Distribution Request Form

Extraordinary Distribution Request Form means the extraordinary distribution
request form (in the form approved by the Committee) properly completed and
executed by a Participant, or Beneficiary who wishes to request an extraordinary
distribution of amounts credited to his or her Account in accordance with
Section 3.09.
1.17.
Grandfather Account

Grandfather Account means the portion of the Account reflecting the deferral of
Compensation that otherwise was payable before 2005.
1.18.
Meeting Fees

Meeting Fees means the portion of a Participant’s Compensation that is based
upon his or her attendance at Board meetings and meetings of committees of the
Board.
1.19.
Participant

Participant means a member of the Board who is not then an employee or officer
of the Company. An individual shall continue to be a Participant as long as an
Account is being maintained for his or her benefit.
1.20.
Plan

Plan means the Owens & Minor, Inc. Director’s Deferred Compensation Plan.
1.21.
Policy

Policy means the Owens & Minor, Inc. Section 16 and Insider Trading Compliance
Policy, as amended and restated October 2017 and as further amended from time to
time and as in effect on the date an election under the Plan is made. The phrase
“in accordance with the Policy” means


3

--------------------------------------------------------------------------------





that an election under the Plan is submitted to the Secretary during a “safe
harbor” window and subject to the pre-clearance and other requirements of the
Policy.
1.22.
Retainer Fee

Retainer Fee means the portion of a Participant’s Compensation that is fixed and
paid without regard to his or her attendance at meetings and, for purposes of
clarification, includes such amounts paid in cash and Stock Awards.
1.23.
Secretary

Secretary means the Company’s Corporate Secretary.
1.24.
Stock Award

Stock Award means the portion of a Participant’s Retainer Fee, if any, that is
payable in shares of Common Stock.
1.25.
Subaccount

Subaccount means a subaccount established in accordance with Section 3.03.
ARTICLE II    
ADMINISTRATION
The Plan shall be administered by the Committee. The Committee shall have
complete authority to interpret all provisions of this Plan; to prescribe the
forms that will be used under the Plan; to adopt, amend, and rescind rules and
regulations pertaining to the administration of the Plan; and to make all other
determinations necessary or advisable for the administration of this Plan. The
express grant in the Plan of any specific power to the Committee shall not be
construed as limiting any power or authority of the Committee. Any decision
made, or action taken, by the Committee or in connection with the administration
of this Plan shall be final and conclusive. No member of the Committee shall be
liable for any act done in good faith with respect to this Plan. All expenses of
administering this Plan shall be paid by the Company.
ARTICLE III    
DEFERRED FEE PROGRAM
3.01.
Deferral Elections

(a)    A Participant may make a deferral election with respect to all or a part
of his or her Compensation to be earned and payable after the Election Date by
completing and executing an Election Form and submitting it to the Secretary. A
deferral election must be made before the Election Date and in accordance with
the Policy. A deferral election relating to a Retainer Fee shall be in integral
multiples of twenty-five percent (25%) of the portion of the Retainer Fee
payable in cash and an integral multiple of twenty-five percent (25%) of the
portion of the Retainer Fee payable as a Stock Award. A deferral election
relating to Meeting Fees shall be in integral multiples of twenty-


4

--------------------------------------------------------------------------------





five percent (25%) of each Meeting Fee. On or before the Election Date and in
accordance with the Policy, an individual who is not a member of the Board may
complete an Election Form contingent upon the individual becoming a Participant
in which case the Deferral Election will be effective with respect to all or
part of his or her Compensation to be earned and payable on and after becoming a
Participant and after the date of the deferral election.
(b)    In accordance with the terms of the Plan, the Participant shall indicate
on the Election Form: (i) the percentage of the Retainer Fee and the percentage
of the Meeting Fee that he or she wishes to defer; (ii) the distribution date;
(iii) whether distributions are to be in a lump sum or in installments; (iv) his
or her Beneficiary or Beneficiaries; and (v) subject to Section 3.04, the
Subaccounts to which the Deferred Amount is to be allocated.
(c)    A deferral election shall remain in effect with respect to all future
Compensation until a new deferral election is made by the Participant in
accordance with Section 3.01(a); provided, however, that on each Election Date a
deferral election becomes irrevocable with respect to Compensation to be earned
and payable in the calendar year after the Election Date.
3.02.
Beneficiary Election Modification

A Participant shall be permitted at any time to modify his or her Beneficiary
designation by completing and executing a new Election Form and submitting it to
the Secretary.
3.03.
Accounts; Vesting

(a)    The Company shall establish an Account (for bookkeeping purposes only),
for each Participant and for each Beneficiary to whom installment distributions
are being made. On each Allocation Date, the Company shall allocate to each
Participant’s Account an amount equal to his Deferred Amount.
(b)    The Company shall establish within each Account one or more Subaccounts,
which shall be credited with earnings and charged with losses, if any. One
Subaccount shall be the Common Stock Account. The other Subaccounts, if any,
shall be designated by the Committee from time to time.
(c)    Subject to the provisions of Sections 3.04 and 3.05, on each Allocation
Date, each Participant’s Subaccount shall be credited with an amount equal to
the Deferred Amount designated by the Participant for allocation to such
Subaccounts. Each Subaccount shall be credited with earnings and charged with
losses as if the amounts allocated thereto actually had been invested in the
investment designated as that subaccount.
(d)    A Deferred Amount related to Compensation payable in cash shall be vested
and nonforfeitable on the Allocation Date for that Deferred Amount. A Deferred
Amount related to a Stock Award shall be vested and nonforfeitable when, and to
the extent that, the Participant would have vested in the Stock Award if it had
not been deferred under the Plan.
3.04.
Investment Directions



5

--------------------------------------------------------------------------------





In connection with his or her initial deferral election, each Participant shall
make an investment direction on his or her Election Form with respect to the
portion of such Participant’s Deferred Amount that is to be allocated to each
Subaccount of the Participant’s Account; provided, however, that if a Stock
Award is not vested and nonforfeitable on the Allocation Date, the Stock Award
must be credited to the Common Stock Account. Any apportionment of Deferred
Amounts (and of increases or decreases in Deferred Amounts) among the
Subaccounts shall be in integral multiples of ten percent (10%). An investment
direction shall become effective with respect to a Subaccount on the first day
of the calendar month following the Election Date. All investment directions
shall remain in effect with respect to all future Deferred Amounts until a new
investment direction made by the Participant in accordance with Section 3.05
becomes effective.
3.05.
New Investment Directions

A Participant may make a new investment direction with respect to his or her
Deferred Amount to be credited to the Account thereafter only by completing and
executing a new Election Form in accordance with the Policy and submitting it to
the Secretary. A new investment direction shall become effective with respect to
a Subaccount on the first day of the calendar month following the date the new
Election Form is submitted to the Secretary.
3.06.
Investment Transfers

A Participant or a Beneficiary (after the death of the Participant) may transfer
to one or more different Subaccounts all or a part (in integral multiples of ten
percent (10%)) of the amounts credited to another Subaccount by completing and
executing a transfer form in accordance with the Policy and submitting it to the
Secretary. Any transfer of amounts among the Subaccounts shall become effective
on the first day of the calendar month following the date the transfer form is
submitted to the Secretary of the Company. Notwithstanding the two preceding
sentences (i) an election to transfer to or from the Common Stock Account of a
Participant who is then subject to Section 16 of the Exchange Act, shall not be
effective unless it is made at least six months after the Participant’s most
recent election of an “opposite way” discretionary transaction (as such term is
defined in Securities and Exchange Commission Rule 16b-3) and (ii) a transfer
from the Common Stock Account is permitted only with respect to an amount that
is vested in accordance with Section 3.03(d).
3.07.
Distribution Elections

(a)    A Participant’s Grandfather Account shall be distributed on the date or
the occurrence of the event as specified in one or more Election Forms as in
effect on December 31, 2004.
(b)    A Participant’s Current Account, to the extent vested in accordance with
Section 3.03(d), shall be distributed on the date or the occurrence of the event
as specified in one or more Election Forms subject to the following:
(1)    Each Participant shall designate on his or her Election Form a
distribution date for each Deferred Amount credited to the Participant’s Current
Account and vested in accordance with Section 3.03(d). Subject to clause (2)
below, the distribution date may be (i) the first day of a calendar month
specified by the Participant, (ii) the first day of the


6

--------------------------------------------------------------------------------





calendar month following the date of termination of the Participant’s service as
a member of the Board, (iii) the earlier of a specified date or the first day of
the calendar month following the termination of service on the Board or (iv) the
later of a specified date or the first day of the calendar month following the
termination of service on the Board.
(2)    If a distribution (i) is payable on account of the termination of the
Participant’s service as a member of the Board, (ii) the Participant is a
“specified employee” (as defined in Section 409A of the Code) and (iii) the
Participant’s service as a member of the Board terminated for reasons other than
the Participant’s death or because the Participant is “disabled” (as defined
Section 409A of the Code), the distribution shall be made as of the first day of
the seventh month beginning after the termination of the Participant’s service
as a member of the Board.
(3)    After the applicable Election Date a Participant cannot change the
distribution date specified on his or her Election Form with respect to a
Deferred Amount governed by that Election Form.
(4)    On a new Election Form a Participant may specify a distribution date for
his or her Current Account that differs from the distribution date specified in
a prior Election Form. The distribution date specified in the new Election Form
shall govern Compensation earned and payable (but for the deferral election)
after the Election Date for the new Election Form. A new distribution date
elected under this clause (4) must be a distribution date that satisfies clause
(1) above.
(c)    If (i) the distribution date is the first day of the month following the
Participant’s death, (ii) if the distribution date is a fixed date which in fact
occurs after the Participant’s death or (iii) if at the time of death the
Participant was receiving distributions in installments, the balance remaining
in the Participant’s Account shall be payable to his or her Beneficiaries. Upon
the death of a Beneficiary who is receiving distributions in installments, the
balance remaining in the Account of the Beneficiary shall be payable to the
Beneficiary’s estate in a lump sum.
(d)    All distributions, including distributions under Section 3.09, shall be
paid in cash. Except as provided in Section 3.09(b)(ii), all distributions shall
be deemed to have been made from each Subaccount pro rata. Notwithstanding the
first sentence in this Section 3.07(d), with the consent of the Committee a
Participant or Beneficiary may elect, in accordance with the Policy, to receive
a distribution from the Common Stock Account in whole shares of Common Stock and
cash in lieu of a fractional share. Shares of Common Stock may be distributed
only in accordance with the terms of a plan approved by the Company’s
shareholders.
3.08.
Form of Distribution

(a)    A Participant’s Grandfather Account shall be distributed in the form
specified on one or more Election Forms as in effect on December 31, 2004. If
the Grandfather Account is distributed in installments, the amount of each
installment shall be determined by dividing the Grandfather Account balance by
the number of remaining installments. If a Participant receives a distribution
from a Grandfather Account on an installment basis, amounts remaining in the


7

--------------------------------------------------------------------------------





Grandfather Account shall continue to accrue earnings and incur losses in
accordance with the terms of Section 3.03.
(b)    A Participant’s Current Account, to the extent vested in accordance with
Section 3.03(d), shall be distributed in the form specified on one or more
Election Forms subject to the following:
(1)    Each Participant shall designate on his or her Election Form the manner
in which each Deferred Amount credited to the Participant’s Current Account will
be paid. A Participant’s Election Form may specify that distributions from his
or her Current Account shall be paid (i) in a lump sum or (ii) in up to five (5)
annual installments. A lump sum payment will be made, and installment payments
will begin, in accordance with the Election Form and Section 3.07(b)(1).
Subsequent installments that are payable will be paid on each anniversary of the
date the first installment was payable. Each installment shall be determined by
dividing the Current Account balance by the number of remaining installments. If
a Participant receives a distribution from his or her Current Account on an
installment basis, amounts remaining in the Current Account shall continue to
accrue earnings and incur losses in accordance with the terms of Section 3.03.
(2)    After the applicable Election Date a Participant may not change the form
of distribution specified on his or her Election Form with respect to a Deferred
Amount governed by that Election Form.
(3)    On a new Election Form a Participant may specify a form of distribution
for his or her Current Account that differs from the form of distribution
specified in a prior Election Form. The form of distribution specified in the
new Election Form shall govern Compensation earned and payable (but for the
deferral election) after the Election Date for the new Election Form. A new form
of distribution elected under this clause (3) must specify a form of payment
that satisfies clause (1) above.
3.09.
Extraordinary Distributions

(a)    Notwithstanding the foregoing, a Participant may request an extraordinary
distribution of all or part of the amount credited to his or her Account on
account of an “unforeseeable emergency” (as defined in Section 409A of the
Code).
(b)    A request for an extraordinary distribution shall be made by completing
and executing an Extraordinary Distribution Request Form and submitting it to
the Secretary. The Extraordinary Distribution Request Form shall be submitted to
the Secretary in accordance with the Policy. All extraordinary distributions
shall be subject to approval by the Committee. The Extraordinary Distribution
Request Form shall indicate: (i) the amount to be distributed from the Account;
(ii) the Subaccount(s) from which the distribution is to be made; and (iii) the
“unforeseeable emergency” requiring the distribution. The amount of any
extraordinary distribution shall not exceed the lesser of the amount determined
by the Committee to be required to meet the immediate financial need of the
applicant or the vested amount credited to the Participant’s Account.


8

--------------------------------------------------------------------------------





3.10.
Termination of Service; Specified Employees

(a)    As used in this Plan, the phrase “termination of service on the Board”
and similar language means a separation from service as contemplated by Treasury
Regulation Section 1.409A-1(h).
(b)    If a Participant is a “specified employee,” a distribution that is
payable on account of the Participant’s termination of service on the Board
shall not be made before the date that is six months after the termination of
service. The preceding sentence shall not apply, and the distribution shall not
be postponed if the termination of service is on account of the Participant’s
death or because the Participant is disabled within the meaning of Section 409A
of the Code. The term “specified employee” has the meaning set forth in Treasury
Regulation Section 1.409A-1(i) (based on a “specified employee identification
date” of December 31 and a “specified employee effective date” of the following
April 1).


9

--------------------------------------------------------------------------------





ARTICLE IV    
SHAREHOLDER RIGHTS
No Participant shall have any rights as a shareholder with respect to his or her
participation in the Plan unless and until the Participant receives a
distribution of Common Stock from his or her Common Stock Account.
ARTICLE V    
ADJUSTMENT UPON CHANGE IN COMMON STOCK
The records of the Company Stock Account shall be adjusted, as the Committee
shall determine to be equitably required in the event that (a) the Company (i)
effects one or more stock dividends, stock split-ups, subdivisions or
consolidations of shares or (ii) engages in a transaction to which Section 424
of the Code applies or (b) there occurs any other event which, in the judgment
of the Committee necessitates such action. Any determination made under this
Article V by the Committee shall be final and conclusive.
The issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property, or for
labor or services, either upon direct sale or upon the exercise of rights or
warrants to subscribe therefor, or upon conversion of shares or obligations of
the Company convertible into such shares or other securities, shall not affect,
and no adjustment by reason thereof shall be made with respect to, the records
of the Company Stock Account.
ARTICLE VI    
COMPLIANCE WITH LAW, ETC.
No Common Stock shall be issued, no certificates for shares of Common Stock
shall be delivered, and no payment shall be made under this Plan except in
compliance with all applicable federal and state laws and regulations, any
listing agreement to which the Company is a party, and the rules of all domestic
stock exchanges on which the Company’s shares may be listed. The Company shall
have the right to rely on an opinion of its counsel as to such compliance. No
Common Stock shall be issued, no certificate for shares shall be delivered, and
no payment shall be made under this Plan until the Company has obtained such
consent or approval as the Committee may deem advisable from regulatory bodies
having jurisdiction over such matters.
ARTICLE VII    
GENERAL PROVISIONS
7.01.
Unfunded Plan

The Plan shall be unfunded, and the Company shall not be required to segregate
any assets that may at any time be represented by grants under, or participation
in, this Plan. Any liability of the Company to any person with respect to any
grant under, or participation in, this Plan shall be based solely upon any
contractual obligations that may be created pursuant to this Plan. No such


10

--------------------------------------------------------------------------------





obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.
7.02.
Rules of Construction

Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference. The use of the singular includes the plural
and the reference to one gender includes the other. The reference to any
statute, regulation, or other provision of law shall be construed to refer to
any amendment to or successor of such provision of law.
7.03.
Nontransferability

A Participant may not transfer or assign any rights that he or she has under
this Plan other than by will or the laws of descent and distribution. No right
or interest of any Participant or Beneficiary under the Plan shall be liable
for, or subject to, any lien, obligation or liability of such Participant or
Beneficiary.
ARTICLE VIII    
AMENDMENT AND TERMINATION
The Board may amend or terminate this Plan from time to time; provided, however,
that no amendment may become effective until shareholder approval is obtained if
approval of the Company’s shareholders is required by applicable law or the
rules of any stock exchange on which the Common Stock is listed for trading. No
amendment shall, without a Participant’s consent, adversely affect any rights of
such Participant under the Plan as in effect at the time such amendment is made.
No amendment or termination of the Plan may cause a distribution of Plan
benefits that does not satisfy requirements of Sections 409A of the Code.
ARTICLE IX    
DURATION OF PLAN
The Plan shall remain in effect as to amounts deferred before that date until
all Participants’ Accounts have been distributed in full, unless sooner
terminated by the Board.






11